Citation Nr: 1727233	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-49 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an enlarged prostate, initially claimed as an abnormal prostate specific antigen (PSA) level.

2. Entitlement to an initial compensable rating for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 through February 1981 and from January through October 2006.  He also served on over 15 years of inactive duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July and August of 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Board remanded the issue of entitlement to service connection for an enlarged prostate for further development.  That development having been completed, the matter is again before the Board for further appellate review.

The issue of entitlement to an initial compensable rating for service-connected tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's enlarged prostate is not etiologically related to his first period of active duty service from February 1978 through February 1981.

2. The Veteran's abnormal PSA level first manifested prior to his second period of active duty, which began in January 2006, and there is no evidence his PSA levels were in any way aggravated by his second period of active duty service.

3.  The enlarged prostate is not due to disease or injury incurred in or aggravated by his second period of active duty service.



CONCLUSION OF LAW

The criteria for service connection for an enlarged prostate, initially claimed as an abnormal prostate specific antigen (PSA) level, are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306) were initially provided to the Veteran in the 2010 Statement of the Case and in the 2013 and 2016 Supplemental Statements of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.


There is no indication in the record the Veteran complained of or was treated for a prostate disability during his first period of active duty from February 1978 through February 1981.  His January 1980 separation examination noted he had a normal rectal exam at the end of his first period of active duty.  The Veteran does not contend that he had any abnormal prostate symptoms during his first period of service.

Treatment records show the Veteran first had elevated PSA levels in March 2005, prior to entering his second period of active service in January 2006.  Tests conducted later in March 2005 showed his PSA levels had decreased to normal range.  Simply because the Veteran was a member of the Reserves at the time these tests were done does not mean service connection is awarded.  There is no medical evidence the Veteran was treated for an actual prostate disorder during any period of active duty, including his second period of active duty.  Elevated PSA levels, in and of themselves, are not disabilities for purposes of service connection; they are laboratory findings only.  The Veteran argues he was exposed to toxins at his Reserves base.  First, there is no evidence of actual exposure, merely a general comment that toxins have been "discovered" in the drinking water.  Second, the Veteran has not identified specifically what types of toxins he was exposed to, nor submitted any evidence suggesting such exposure leads to elevated PSA levels or prostate disorders.

The Veteran was not diagnosed with a prostate condition until December 2007, over a year after his second period of active duty ended in October 2006, when a VA treatment record noted he had a slightly enlarged prostate.

In June 2016, the Veteran was afforded a VA examination.  The examiner noted the Veteran had a current diagnosis of BPH (benign prostatic hypertrophy, or, enlarged prostate).  The examiner opined the Veteran's BPH was not etiologically related to his first period of active service as BPH is common and primarily a result of aging.  He opined it was at least as likely as not that the Veteran's BPH was caused by the abnormal PSA level shown in 2005.  As the Veteran's BPH is related to his pre-existing abnormal PSA level, in order to warrant service connection, there must be some showing that his second period of active duty somehow aggravated his prostate condition (which is linked to the pre-existing elevated PSA) beyond its natural progression.  The June 2016 examiner opined evidence of record did not "clearly and unmistakably show" that the Veteran's BPH was aggravated by an injury or illness incurred during active duty service, to include exposure to burn pits, because there was no indication the Veteran was diagnosed with or treated for any prostate disorder while in service and pertinent medical literature "is silent for any cause and effect relationship between burn pits in [Southwest Asia] and the development or aggravation of BPH."  The Board finds the June 2016 VA examination to be highly probative because the examiner reviewed the entire claims file, including the Veteran's lay and buddy statements, and examined the Veteran before rendering an opinion.

In support of his claim for service connection, the Veteran submitted an article distributed by VA, which noted high levels of specific, individual chemicals that may be present in burn pit smoke have been found to cause long-term effects on the reproductive system.  However, the article goes on to note that currently there is not enough medical or scientific research on the potential for long-term health effects due to exposure to smoke from burn pits.  Further, the article cites a report VA commissioned, which found that although effects on lung function have been noted, research did not indicate that there are long-term health effects from exposure to burn pits.  Although this article cites the reproductive system generally, it supports the VA examiner's opinion that the Veteran's abnormal PSA level was not aggravated by his active duty, and thus the development of his BPH was not accelerated beyond the natural progress of the condition, because there was no medical literature citing a cause and effect relationship between burn pits and the development of BPH.

The Veteran's lay statements and testimony have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the preponderance of the evidence weighs against the Veteran's claim for entitlement to service connection for an enlarged prostate, the claim must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an enlarged prostate, initially claimed as an abnormal PSA level, is denied.


REMAND

An August 2016 rating decision granted a noncompensable rating for tinnitus.  In September 2016, the Veteran submitted a notice of disagreement (NOD) expressing disagreement with the RO's handling of that issue.  The submission of an NOD confers the Board jurisdiction over these matters.  When a Veteran files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not provided a SOC on this claim, so a remand is required.  The Veteran should understand that, after the RO issues an SOC, he must timely file a substantive appeal (e.g. VA Form 9) in order to perfect his appeal and permit a decision on the merits by the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).

Accordingly, the case is REMANDED for the following action:

Send the Veteran an SOC with respect to the issue of entitlement to an initial compensable rating for tinnitus.  This claim will be considered by the Board only if a timely appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


